UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8177


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DANNY BECKHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert  J.
Conrad, Jr., Chief District Judge. (3:06-cr-00087-RJC-DCK-2)


Submitted:    February 23, 2009             Decided:   March 23, 2009


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Danny Beckham, Appellant Pro Se. Keith Michael Cave, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Danny      Beckham    seeks      to       appeal   the    district    court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence.                In a criminal case, the defendant

must file the notice of appeal within ten days after the entry

of judgment.         Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding is criminal in nature and ten-day period applies).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty   days       to   file   a     notice       of    appeal.       Fed.   R.   App.    P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

              The     district      court      entered       its      order   denying     the

motion on August 27, 2008.               Beckham filed the notice of appeal

on   September      22,     2008,   after      the       ten-day   period     expired     but

within the thirty-day excusable neglect period.                               Because the

notice of appeal was filed within the excusable neglect period,

we   remand    to     permit    the    district          court   to    determine   whether

Beckham has shown excusable neglect or good cause warranting an

extension      of     the    ten-day     appeal          period.        The   record,     as

supplemented, will then be returned to this court for further

consideration.

                                                                                   REMANDED

                                               2